 



Exhibit 10.1
THIS AGREEMENT made at Hyderabad on this 08th day of June 2006
BETWEEN
ALLIANCE SEMICONDUCTOR (INDIA) PRIVATE LIMITED, a company registered under the
Companies Act, 1956 and having its registered office at Consulate 1, No. 1
Richmond Road, Bangalore 560025, hereinafter referred to as the “Vendor” (which
expression shall unless it be repugnant to the context or meaning thereof be
deemed to include its successors)
of the One Part
and
MEGASRI CONSTRUCTIONS LIMITED, a company registered under the Companies Act,
1956 and having its registered office at 6-3-345/2, Road No. l, Banjara Hills,
Hyderabad 500082 and VIBHA AGROTECH LIMITED, a company registered under the
Companies Act, 1956 and having its registered office at 501, Subhan Sirisampada,
Plot No.6-3-1090/All, Raj Bhavan Road, Samajiguda, Hyderabad 500082, hereinafter
collectively referred to as the “Purchasers” (which expression shall unless it
be repugnant to the context or meaning thereof be deemed to include their
respective successors)
of the Other Part
The Vendor and the Purchasers are hereinafter referred collectively as the
‘Parties” and individually as the “Party”.

 



--------------------------------------------------------------------------------



 



WHEREAS:

A.  
The Vendor is seized and possessed of or otherwise well and sufficiently
entitled to land, hereditaments and premises situated adjacent to Jubilee Hills,
Kondapur Road, bearing Plot No.22 in Sector-I of the HUDA TECHNO ENCLAVE
MADHAPUR of Survey No.64 of Madhapur Village, Serilingampally Mandal, Ranga
Reddy District, under Registration District Ranga Reddy, admeasuring 1774.48 sq.
meters equivalent to 2122.28 sq. yards, which is more particularly described in
the Schedule hereunder written (hereinafter referred to as the “Land”);
  B.  
The Vendor has agreed to sell, and the Purchasers have agreed to purchase, the
Land at the price and on the terms and conditions hereunder set out.

NOW THIS AGREEMENT WITNESSETH AND IT IS AGREED BY AND BETWEEN THE PARTIES HERETO
AS FOLLOWS:
1. The Vendor shall sell and the Purchasers shall purchase the Land, being the
parcel of land situated adjacent to Jubilee Hills, Kondapur Road, bearing Plot
No.22 in Sector-I of the HUDA TECHNO ENCLAVE MADHAPUR of Survey No.64 of
Madhapur Village, Serilingampally Mandal, Range, Reddy District, under
Registration District Ranga Reddy, admeasuring 1774.48 sq. meters equivalent to
2122.28 sq. yards, which is more particularly described in the Schedule
hereunder written with all its appurtenances, free from encumbrances at or for
the lump sum price of Rs.14,07,53,900/- (Rupees Fourteen Crones Seven

 



--------------------------------------------------------------------------------



 



Lacs Fifty Three Thousand Nine Hundred only) to be paid by the Purchasers to the
Vendor as follows:

  (i)  
a sum of Rs.4,00,00,000/- (Rupees Four Crores only) shall be paid as and by way
of earnest money on or before the execution of this Agreement (the payment and
receipt whereof the Vendor doth, subject to realization of the cheque on
presentation, hereby admit and acknowledge); and
    (ii)  
the balance purchase price of Rs. 10,07,53,900/- (Rupees Ten Crores Seven Lacs
Fifty Three Thousand Nine Hundred only) shall be paid on the completion of the
sale as hereinafter provided. The Purchasers shall make the payment of the
balance purchase price to the Vendor by way of a demand draft/pay order issued
by a nationalized bank payable at Bangalore, which shall be supported by a
letter of confirmation of the Bank issuing the same.

2. The Purchasers acknowledge that the Land has been allotted to the Vendor by
Hyderabad Urban Development Authority (“HUDA”). The Purchasers have also
inspected the original sale deed dated January 16, 1998 executed by HUDA in
favour of the Vendor conveying and transferring the Land in favour of the
Vendor. The Vendor declares that the Land belongs to the Vendor absolutely
(subject to the contents of para 3 below) and that the same is free from
encumbrances and is not subject to lispendens or attachments either before or
after judgment. The Purchasers have made enquiries and are satisfied of the

 



--------------------------------------------------------------------------------



 



Vendor’s right to sell and transfer the Land pursuant hereto. Based on the
aforesaid and on the representation made by the Vendor that the Vendor has not
sold, mortgaged, leased, encumbered charged or otherwise transferred the Land;
that the Vendor has not entered into any agreement in respect thereof; and that
the Vendor is the full owner of the Land and is in possession thereof the
Purchasers are satisfied as to the title of the Vendor to the Land and has
accepted the title of the Vendor to the Land as free, clear and marketable.
3. The Land is within an Urban Agglomeration and clearance/permission/no
objection under the provisions of the Urban Land (Ceiling & Regulations) Act,
1976 (“ULC Act”) will be required for holding and/or transfer of the Land in
terms hereof. The Purchasers shall, at their costs and expenses, obtain such
clearance /permission / no objection of the competent authority for holding the
Land and consummating the transaction contemplated hereunder and for the
purpose, the Parties shall make such application(s) and representation(s) to,
and file with, or produce before, the competent authority appointed under the
ULC Act, HUDA, the State Government and other governmental and local body and
authority such affidavit(s), undertaking(s) and other document(s) as are
necessary to obtain the same.
4. The sale shall be completed on or before 24th July 2006. The Purchasers
shall, on or before 24th July 2006, pay the balance consideration of
Rs.10,07,53,9001- (Rupees Ten Crores Seven Lacs Fifty Three Thousand Nine
Hundred only) to the Vendor. The time for payment shall be the essence of the
contract. Notwithstanding anything to the contrary contained herein, in the
event

 



--------------------------------------------------------------------------------



 



the Purchasers shall refuse, fail or neglect to pay the said balance
consideration of Rs.10,07,53,900/- (Rupees Ten Crores Seven Lacs Fifty Three
Thousand Nine Hundred only) to the Vendor or on before 24th July 2006, then
unless the Vendor at its sole discretion determines otherwise in writing to the
Purchasers, this Agreement shall stand terminated, whereupon -

  a)  
The Vendor shall be entitled to forfeit a sum of Rs.1,20,00,000/- (Rupees One
Crore Twenty Lacs only) out of the earnest money paid by the Purchasers to the
Vendor on or before the execution of this Agreement, and
    b)  
The Vendor shall be entitled to sell, transfer, dispose of or otherwise deal
with the Land in such manner as it may think fit.

The Vendor shall, upon termination of this Agreement, refund a sum of
Rs.2,80,00,000/- (Rupees Two Crores Eighty Lacs only) to the Purchasers.
5. On the other hand, if the Purchasers pays the balance consideration of
Rs.10,07,53,900/- (Rupees Ten Crores Seven Lacs Fifty Three Thousand Nine
Hundred only) to the Vendor or on before 24th July 2006, the Vendor shall
execute a deed of conveyance and all other assurances in favor of the Purchasers
or in favour of such person or persons (including a co-operative society) as the
Purchasers may direct. Upon realization of the balance consideration of
Rs.10,07,53,900/- (Rupees Ten Crores Seven Lacs Fifty Three Thousand Nine
Hundred only) by the Vendor, the Purchasers shall accept such deed of conveyance
not later than 31st July 2006.

 



--------------------------------------------------------------------------------



 




6. On completion of sale the Vendor shall put the Purchasers in vacant
possession of the Land.
7. The Vendor shall, on completion of the sale, deliver to the Purchasers his
nominee or nominees, the document of title in the Vendor’s possession, viz, the
said sale deed dated January 16, 1998.
8. The Purchaser shall pay all outgoings (including Municipal and Collector’s
Bill, assessments and property taxes) payable in respect of the Land up to the
date hereof which may have been remained to be paid by the Vendor and hereafter.
9. The Vendor declares that no notice from the Government or any other local
body or authority has been received by, or served upon by the Vendor in respect
of the Land. If any such notice be received by or served on the Vendor in
respect of the Land or anyone on its behalf before the completion of the sale,
it shall be the option of the Purchasers to rescind this Agreement. In the event
the Purchasers exercising the option to rescind, the Vendor shall return to the
Purchasers the earnest money but the costs of this Agreement and any proceedings
taken in consequence hereof shall be borne by the party incurring the same.
10. All out of pocket expense of the Purchasers and the Vendor of and incidental
to this Agreement and of the Deed of Conveyance and other writing or writings to
be executed in pursuance hereof, inclusive of stamp duty, registration charges,
etc. shall be ,borne and paid by the Purchasers. The Vendor and the

 



--------------------------------------------------------------------------------



 



Purchasers shall respectively bear and pay their respective Solicitors /
Advocates’ fees and costs of incidental to this Agreement and the sale.
11. Arbitration
11.1 Arbitration Procedure.

  a)  
Failing an amicable settlement of any dispute, controversy or conflict between
the Parties in connection with this Agreement or the performance of the
obligations set forth herein within 7 (seven) days after written notice of such
dispute, controversy or conflict has been given by one Party to another Party,
such dispute, controversy or conflict arising out of or in connection with this
Agreement or its performance (including the validity if this Agreement) shall be
settled by arbitration by an arbitrator to be appointed by the Vendor, provided
that such arbitrator is a retired judge of the Supreme Court or any High Court
in India. The arbitrator shall hold the arbitration proceedings in English and
shall conduct the same under the Arbitration and Conciliation Act, 1996. The
place of arbitration shall be Mumbai, although all or any sessions of the
arbitration may be conducted at such other place as the Vendor or the arbitrator
may determine.
    b)  
The arbitral award made and granted by the arbitrator shall be final, binding
and incontestable and may be used as a basis for judgment thereon in India or
elsewhere. All costs of arbitration (including

 



--------------------------------------------------------------------------------



 



     
without limitation those incurred in the appointment of the arbitrator) shall be
borne by the Party against whom the arbitral award shall be made.

11.2 Survival.
The provisions contained in this Article 12 shall survive the termination or
expiration of this Agreement.
12. Miscellaneous
12.1 Assignment.
The provisions of this Agreement shall be binding upon and accrue to the benefit
of the Parties and their respective heirs, successors and permitted assigns.
Notwithstanding the foregoing, neither this Agreement nor any of the rights and
obligations hereunder may be assigned or delegated, whether directly or
indirectly, by any Party without prior written consent of the other Parties.
12.2 Notices.
All notices, consents, and other communications under or pursuant to this
Agreement shall be in writing and in the English language and shall be deemed to
have been duly given (i) when delivered by hand; (ii) when sent by facsimile
(with receipt confirmed); provided, that a copy is promptly thereafter mailed by
first class postage registered or certified mail, return receipt requested;
(iii) when received by the addressee, if sent by recognized international air
courier (with

 



--------------------------------------------------------------------------------



 



receipt confirmed); or (iv) or by such other means as the Parties may agree from
in writing time to time; in each case to the appropriate addresses and facsimile
numbers set forth below, (or to such other addresses or facsimile numbers as a
Party may designate as to itself by notice to the other Parties):

     
 
  (a) if to Vendor.
 
   
 
  Met Keating
 
  Alliance Semiconductor
 
  2575 Augustine Drive,
 
  Santa Clam,
 
  California 95054-2914
 
   
 
  Telephone . 001408 855 6734
 
  Facsimile : 001408 855 4999
 
   
 
  (b) if to the Purchasers:
 
   
 
  Megasri Constructions Limited
 
  6-3-345/2, Road No.1,
 
  Banjara Hills,
 
  Hyderabad 500082
 
   
 
  Attention K. Sreedhar Reddy
 
  Telephone .
 
  Facsimile

12.3 Entire Agreement.
This Agreement contains the entire understanding and agreement between the
Parties with respect to the subject matter hereof and shall supersede and cancel
any and all prior oral and written agreements or representations, if any,
between the Parties relating to the subject matter hereof and thereof.
12.4 Benefit.

 



--------------------------------------------------------------------------------



 



This Agreement shall inure to the benefit of and be binding upon, the Parties
and their respective successors and permitted assigns. Nothing in this Agreement
shall entitle any Person other than the Parties hereto (or their respective
successors and permitted assigns) to any claim, cause of action, remedy or right
of any kind.
12.5 Amendments and Waivers.
This Agreement may be modified only by a written instrument duly executed by
each Party. No breach of any covenant, agreement, warrant or representation
shall be deemed waived unless expressly waived in writing by the Party who might
assert such breach, All amendments and other modifications hereof shall be in
writing and signed by each of the Parties.
12.6 Severability.
If any one or more provisions contained in this Agreement shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect under the laws of
any jurisdiction, then such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement and the Parties agree to carry out
the Agreement as near as possible to give effect to the original intention of
the invalid, illegal or unenforceable provision.
12.7 Effectiveness.
This Agreement shall become effective upon the signing of this Agreement by each
Party.

 



--------------------------------------------------------------------------------



 



12.8 Joint and several liability of the Purchasers
Notwithstanding anything to the contrary contained herein or otherwise, the
liability of each of the Purchasers shall be joint and several. The refund of
the part of the earnest money as stipulated herein to one of the Purchasers
shall discharge the Vendor from its liability to both the Purchasers.
IN WITNESS WHEREOF the Vendor and the Purchasers have hereunto set their
respective hands the day and year first hereinabove written.

 



--------------------------------------------------------------------------------



 



THE SCHEDULE ABOVE REFERRED TO
the parcel of land situated adjacent to Jubilee Hills, Kondapur Road, bearing
Plot No.22 in Sector-I of the HUDA TECHNO ENCLAVE MADHAPUR of Survey No.64 of
Madhapur Village, Serilingampally Mandal, Ranga Reddy District, under
Registration District Ranga Reddy, admeasuring 1774.48 sq. meters equivalent to
2122.28 sq. yards and bounded as follows:

     
On or towards the North :
  Service Road
 
   
On or towards South :
  Plot No. 17/1 and 17
 
   
On or towards West :
  Plot No.23
 
   
On or towards East :
  Plot No.21
 
   
SIGNED AND DELIVERED by the
  } /s/ Melvin L. Keating
within named Vendor
  }
ALLIANCE SEMICONDUCTOR (INDIA)
  }
PRIVATE LIMITED
  }
in the presence of :
  }
 
   
SIGNED AND DELIVERED by the
  } /s/ K. Sreedhar Reddy
within named Purchasers
  }
MEGASRI CONSTRUCTIONS LIMITED) and
  }
VIBHA AGROTECH LIMITED
  }
in the presence of:
   

We say received, subject
to realization.
For Alliance Semiconductors
(India) Private Limited
/s/ Melvin L. Keating
Director

 